DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention group I, Species 1a, embodiment of Figs. 14-17 in the reply filed on 01/06/2021 is acknowledged.
Accordingly, claims 9-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Response to Amendment
Applicant’s amendment dated 01/06/2021, in which claim 5 was amended, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, claim 1 recites “a base region of a first conductivity”, “a cathode region of a second conductivity type”, “an inter-cathode region of a first conductivity type” and “a floating region of a second conductivity type.” It is unclear whether “a first conductivity type” of the inter-cathode region is the same or different from “a first conductivity” of the base region. It is unclear “a second conductivity type” of the floating region is the same or different from “a second conductivity type” of a cathode region. In addition, the specification and the drawings discloses a p-type base region, a p-type inter-cathode region, an n-type cathode region 82 and a p-type floating region 84. Thus, if “a first conductivity type” of the inter-cathode region is different from “a first conductivity” of the base region and/or if “a second conductivity type” of the floating region is the same as “a second conductivity type” of a cathode region, the claimed limitation would subject to 112, first paragraph for written description and drawing objection. 
For the purpose of this Action, the limitation of “an inter-cathode region of a first conductivity type” and “a floating region of a second conductivity type” of claim 1 will be interpreted and examined as --an inter-cathode region of the first conductivity type—and -- a floating region of the first conductivity type--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-8 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Werber et al. (US Pub. 20130264607).
Regarding claim 1, Werber et al. discloses in Fig. 1A, Fig. 2, Fig. 4, Fig. 7A a semiconductor device comprising a diode region provided in a semiconductor substrate, the diode region comprising: 
a base region [104], [204] or [404] of a first conductivity type [p-type] that is provided to be exposed on an upper surface of the semiconductor substrate [105], [205] or [405]; 
a cathode region [107], [207] or [407] of a second conductivity type [n-type] that is provided to be exposed on a lower surface of the semiconductor substrate [105], [205] or [405]; 
an inter-cathode region [108], [208] or [408] of the first conductivity type [p-type] that is provided to be exposed on the lower surface of the semiconductor substrate and that is alternately arranged with the cathode region [107], [207] or [407] in a predetermined direction [Fig. 7A, paragraph [0037]]; and 


Regarding claims 3, 7, 8, Werber et al. discloses in Fig. 2, Fig. 4, Fig. 7A, 7B, paragraph [0021]
wherein the inter-cathode region [208] or [408] and the floating region [209] or [409] are arranged apart from each other in a depth direction of the semiconductor substrate;
 wherein an area of the floating region [209] or [409] provided in the diode region is larger than an area of the cathode region [207] or [407] in a top view of the semiconductor substrate;
wherein an area of the inter-cathode region [108] provided in the diode region is larger than an area of the cathode region [107] in a top view of the semiconductor substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US Pub. 20140048847) in view of Werber et al. (US Pub. 20130264607).
Regarding claims 1, 3, 7, Yamashita et al. discloses in Fig. 10, Fig. 19, Fig. 37 a semiconductor device comprising a diode region [62] or [108] provided in a semiconductor substrate, the diode region comprising: 
a base region [14 and 18] or [144 and 124] of a first conductivity type [p-type] that is provided to be exposed on an upper surface of the semiconductor substrate; 
a cathode region [120] of a second conductivity type [n-type] that is provided to be exposed on a lower surface of the semiconductor substrate; 
an inter-cathode region [174] of the first conductivity type [p-type] that is provided to be exposed on the lower surface of the semiconductor substrate and that is alternately arranged with the cathode region [120] in a predetermined direction.
Yamashita et al. fails to disclose 
a floating region of the first conductivity type that is provided above the cathode region and above the inter-cathode region;
wherein the inter-cathode region and the floating region are arranged apart from each other in a depth direction of the semiconductor substrate;
wherein an area of the floating region provided in the diode region is larger than an area of the cathode region in a top view of the semiconductor substrate.
Werber et al. discloses in Fig. 1A, Fig. 2, Fig. 4, Fig. 7A, 7B, paragraph [0021]

wherein the inter-cathode region [208] or [408] and the floating region [209] or [409] are arranged apart from each other in a depth direction of the semiconductor substrate;
wherein an area of the floating region [209] or [409] provided in the diode region is larger than an area of the cathode region [207] or [407] in a top view of the semiconductor substrate.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Werber et al. into the method of Yamashita et al. to include a floating region of the first conductivity type that is provided above the cathode region and above the inter-cathode region; wherein the inter-cathode region and the floating region are arranged apart from each other in a depth direction of the semiconductor substrate; wherein an area of the floating region provided in the diode region is larger than an area of the cathode region in a top view of the semiconductor substrate. The ordinary artisan would have been motivated to modify Yamashita et al. in the above manner for the purpose of providing a RC IGBT including an improved trade-off between the electrical characteristics in a diode mode and in a transistor mode [paragraph [0002], [0023] of Werber et al.].

Regarding claim 2, Yamashita et al. discloses in Fig. 19, Fig. 37  


Regarding claim 8, Yamashita et al. fails to disclose 
wherein an area of the inter-cathode region provided in the diode region is larger than an area of the cathode region in a top view of the semiconductor substrate.
Werber et al. discloses in Fig. 7A-7C
wherein an area of the inter-cathode region [108] provided in the diode region is equal to, larger than or smaller than an area of the cathode region [107] in a top view of the semiconductor substrate.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Werber et al. into the method of Yamashita et al. to include wherein an area of the inter-cathode region provided in the diode region is larger than an area of the cathode region in a top view of the semiconductor substrate. The ordinary artisan would have been motivated to modify Yamashita et al. in the above manner for the purpose of providing suitable relationship between an area of inter-cathode region and an area of the cathode region. Further, one of ordinary skill in the art would have recognized the finite number of predictable solutions for relationship between an area of inter-cathode region and an area of the cathode region as evidenced by the prior art reference. Absent unexpected results, it would have been obvious to try to form an area of the inter-cathode region provided in the diode region is larger than an area of the cathode region to yield an inter-cathode region having desired size.
Claims 1, 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shinsho (US Pub. 20180012982) in view of Werber et al. (US Pub. 20130264607).
Regarding claims 1, 3 and 7, Shinsho discloses in Fig. 2 a semiconductor device comprising a diode region provided in a semiconductor substrate, the diode region comprising: 
a base region [21] of a first conductivity type [p-type] that is provided to be exposed on an upper surface of the semiconductor substrate [2]; 
a cathode region [24] of a second conductivity type [n-type] that is provided to be exposed on a lower surface of the semiconductor substrate [2]; 
an inter-cathode region [23] of the first conductivity type [p-type] that is provided to be exposed on the lower surface of the semiconductor substrate [2] and that is alternately arranged with the cathode region [24] in a predetermined direction.
Shinsho fails to disclose 
a floating region of the first conductivity type that is provided above the cathode region and above the inter-cathode region;
wherein the inter-cathode region and the floating region are arranged apart from each other in a depth direction of the semiconductor substrate;
wherein an area of the floating region provided in the diode region is larger than an area of the cathode region in a top view of the semiconductor substrate.
Werber et al. discloses in Fig. 1A, Fig. 2, Fig. 4, Fig. 7A, 7B, paragraph [0021]
a floating region [109], [209] or [409] of the first conductivity type [p type] that is provided above the cathode region [107], [207] or [407] and above the inter-cathode region [108], [208] or [408];

wherein an area of the floating region [209] or [409] provided in the diode region is larger than an area of the cathode region [207] or [407] in a top view of the semiconductor substrate.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Werber et al. into the method of Shinsho to include a floating region of the first conductivity type that is provided above the cathode region and above the inter-cathode region; wherein the inter-cathode region and the floating region are arranged apart from each other in a depth direction of the semiconductor substrate; wherein an area of the floating region provided in the diode region is larger than an area of the cathode region in a top view of the semiconductor substrate. The ordinary artisan would have been motivated to modify Shinsho in the above manner for the purpose of providing a RC IGBT including an improved trade-off between the electrical characteristics in a diode mode and in a transistor mode [paragraph [0002], [0023] of Werber et al.].

Regarding claim 4, Shinsho discloses in Fig. 2 wherein the diode region further comprises a dummy trench portion [31] that is provided extending in an extending direction on the upper surface of the semiconductor substrate [2], and the cathode region [24] and the inter-cathode region [23] are alternately arranged in the extending direction.


Regarding claim 6, Shinsho discloses in Fig. 2 wherein in a depth direction of the semiconductor substrate, an upper end portion of the cathode region [24] is provided deeper than an upper end portion of the inter-cathode region [23]. 
Werber discloses in Fig. 1A, Fig. 2 and Fig. 4, a lower end portion of the floating region [109], [209] or [409] is provided deeper than upper end portion of the cathode region [107], [207] or [407].
Thus, incorporating the floating region disclosed by Werber into the device of Shinsho would result to the limitation of claim 6 “wherein in a depth direction of the semiconductor substrate, a distance between an upper end portion of the cathode region and a lower end portion of floating region is shorter than a distance between an upper end portion of the inter-cathode region and the lower end portion of the floating region.

Regarding claim 8, Shinsho discloses in paragraph [0091] 

Werber et al. also discloses in Fig. 7B
wherein an area of the inter-cathode region [108] provided in the diode region is larger than an area of the cathode region [107] in a top view of the semiconductor substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822